

115 HR 190 IH: Territorial Tax Equity and Economic Growth Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 190IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Plaskett introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for economic recovery in the territories.
	
 1.Short titleThis Act may be cited as the Territorial Tax Equity and Economic Growth Act. 2.Modification to residence and source rules involving possessions (a)Bona fide residentSection 937(a) of the Internal Revenue Code of 1986 is amended—
 (1)by striking the last sentence, and (2)by amending paragraph (1) to read as follows:
					
 (1)who has a substantial presence (determined under the principles of section 7701(b)(3)(A) (applied by substituting 122 days for 31 days in clause (i) thereof) without regard to sections 7701(b)(3)(B), (C), and (D)) during the taxable year in Guam, American Samoa, the Northern Mariana Islands, Puerto Rico, or the Virgin Islands, as the case may be, and.
 (b)Source rulesSection 937(b) of such Code is amended— (1)by striking and at the end of paragraph (1),
 (2)in paragraph (2) by striking the period at the end and inserting the following: to the extent such income is attributable to an office or fixed place of business within the United States (determined under the rules of section 864(c)(5)),, and
 (3)by adding at the end the following:  (3)for purposes of paragraph (1), the principles of section 864(c)(2), rather than rules similar to the rules in section 864(c)(4), shall apply for purposes of determining whether income from sources without a possession specified in subsection (a)(1) is effectively connected with the conduct of a trade or business within such possession, and
 (4)for purposes of paragraph (2), income from activities within the United States which are of a preparatory or auxiliary character shall not be treated as income from sources within the United States or as effectively connected with the conduct of a trade or business within the United States..
 (c)Source rules for personal property salesSection 865(j)(3) of such Code is amended by adding 932, after 931, and before 933.. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.
			